Case 1:20-cv-03366-MKV Document 24-1 Filed 07/17/20 Page 1 of 5




   [PROPOSED]
Case 1:20-cv-03366-MKV Document 24-1 Filed 07/17/20 Page 2 of 5
Case 1:20-cv-03366-MKV Document 24-1 Filed 07/17/20 Page 3 of 5
        Case 1:20-cv-03366-MKV Document 24-1 Filed 07/17/20 Page 4 of 5




       (h)     This Final Order and Judgment on Consent shall be binding on the parties and

their heirs, successors and assigns.

       (i)     All of the parties hereto consent to the issuance and entry of this Final Order and

Judgment on Consent and waive the right to appeal from or otherwise contest this Final Order

and Judgment on Consent, which may be entered in the form and content set forth above without

further notice to any party.

AGREED AS TO FORM AND SUBSTANCE:

        Dated: New York, New York                COWAN, LIEBOWITZ & LATMAN, P.C.
               July 14, 2020                         Attorneys for Plaintiff



                                                 By:       :il::;LJ!~om)
                                                114 West 47th Street
                                                New York, New York 10036-1525


        Dated: Patterson, New York               WATCH TOWER BIBLE AND TRACT
               Jul 14, 2020                      SOCIETY OF PENNSYLVANIA


                                                 By: Phili p Brumley (Jul 14, 2020 16:39 EDT)
                                                            Philip Brumley
                                                            General Counsel

        Dated: New York, New York                LONG ASSOCIATES PLLC
                                                      Attorneys for Defendants


                                                 By: _ _ _ _ _ _ _ _ __ _ __
                                                       Ryan E. Long (rlong@landapllc.com)

                                                 Long & Associates PLLC
                                                 18 West 18th St. - lOthFloor
                                                 New York, New York 10011




                                                 3
Case 1:20-cv-03366-MKV Document 24-1 Filed 07/17/20 Page 5 of 5




      07/14/2020
